


Exhibit 10.14

 

HELICOS BIOSCIENCES CORPORATION

 

Amended and Restated Management Incentive Bonus Plan
as of March 13, 2008

 

1.             Purpose

 

This Management Incentive Bonus Plan (the “Incentive Plan”) is intended to
provide an incentive for superior work and to motivate eligible executives of
Helicos BioSciences Corporation (the “Company”) and its subsidiaries toward even
higher achievement and business results, to tie their goals and interests to
those of the Company and its stockholders and to enable the Company to attract
and retain highly qualified individuals.  The Incentive Plan is for the benefit
of Covered Executives (as defined below) and does not govern the Company’s base
salary and long-term equity awards compensation practices.

 

2.             Covered Executives

 

From time to time, the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) may select certain key executives (the
“Covered Executives”) to be eligible to receive bonuses hereunder.  Other
individuals may become Covered Executives during a performance period provided
each such an individual is: (1) an employee of the Company; (2) recommended for
participation by the Chief Executive Officer; and (3) approved for participation
by the Compensation Committee.

 

3.             Administration

 

                The Compensation Committee shall have the sole discretion and
authority to administer and interpret the Incentive Plan.  The responsibilities
of the Compensation Committee and Chief Executive Officer under the Incentive
Plan shall be as follows:

 

·    Chief Executive Officer Responsibilities:

 

 

·

 

Recommend to the Compensation Committee the Covered Executives for Incentive
Plan participation;

 

·

 

Propose performance measures, weightings, and performance levels for the
Incentive Plan, and changes thereto;

 

·

 

Communicate Incentive Plan parameters and mechanics to Covered Executives;

 

·

 

Evaluate actual performance against bonus measures and goals;

 

·

 

Evaluate individual performance of the Covered Executives (except the Chief
Executive Officer); and

 

·

 

Develop specific bonus recommendations for all Covered Executives (except the
Chief Executive Officer) and submit to the Compensation Committee for review and
approval.

 

--------------------------------------------------------------------------------


 

 

·    Compensation Committee Responsibilities:

 

 

·

 

Approve new Covered Executives;

 

·

 

Review and approve target bonus awards, including benchmarking to peer group
companies;

 

·

 

Review and approve bonus measures, goals, and weightings;

 

·

 

Certify achievement of bonus measures;

 

·

 

Evaluate the Chief Executive Officer’s performance and determine and approve the
Chief Executive Officer’s bonus based on such evaluation; and

 

·

 

Determine the bonus for Covered Executives based upon the Chief Executive
Officer’s recommendations.

 

4.             Bonus Determinations

 


(A)           A COVERED EXECUTIVE MAY RECEIVE A BONUS PAYMENT UNDER THE
INCENTIVE PLAN BASED UPON THE ATTAINMENT OF CORPORATE PERFORMANCE TARGETS
APPROVED BY THE COMPENSATION COMMITTEE THAT RELATE TO FINANCIAL, OPERATIONAL OR
STRATEGIC METRICS WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES (THE
“CORPORATE PERFORMANCE GOALS”) AND THE INDIVIDUAL PERFORMANCE OF THE COVERED
EXECUTIVES (AS DETERMINED BY THE CHIEF EXECUTIVE OFFICER FOR EACH COVERED
EXECUTIVE OTHER THAN HIMSELF) AND APPROVED BY THE COMPENSATION COMMITTEE.  THE
COMPENSATION COMMITTEE RESERVES THE RIGHT TO MODIFY THE CORPORATE PERFORMANCE
GOALS, THE TARGET BONUS AMOUNTS AND THE WEIGHTING OF THE BONUS PAYMENT BETWEEN
CORPORATE AND INDIVIDUAL PERFORMANCE AT ANY TIME DURING THE COURSE OF THE
PERFORMANCE PERIOD IN RESPONSE TO CHANGING BUSINESS GOALS, NEEDS AND OPERATIONS.


 


(B)           EXCEPT AS OTHERWISE SET FORTH IN THIS SECTION 4 OR WITH RESPECT TO
INDIVIDUAL PERFORMANCE DETERMINATIONS:  (I) ANY BONUSES PAID TO COVERED
EXECUTIVES UNDER THE INCENTIVE PLAN SHALL BE BASED UPON OBJECTIVELY DETERMINABLE
BONUS FORMULAS THAT TIE SUCH BONUSES TO ONE OR MORE PERFORMANCE TARGETS RELATING
TO THE CORPORATE PERFORMANCE GOALS, (II) BONUS FORMULAS FOR COVERED EXECUTIVES
SHALL BE ADOPTED IN EACH PERFORMANCE PERIOD BY THE COMPENSATION COMMITTEE AND
(III) NO BONUSES SHALL BE PAID TO COVERED EXECUTIVES UNLESS AND UNTIL THE
COMPENSATION COMMITTEE MAKES A DETERMINATION WITH RESPECT TO THE ATTAINMENT OF
THE PERFORMANCE OBJECTIVES.


 


(C)           EACH COVERED EXECUTIVE SHALL HAVE A TARGETED BONUS OPPORTUNITY FOR
EACH PERFORMANCE PERIOD.  THE COMPANY MUST ATTAIN THE MINIMUM CORPORATE
PERFORMANCE GOALS, AS ESTABLISHED BY THE COMPENSATION COMMITTEE, FOR ANY BONUS
PAYMENT TO BE MADE.  IN THE EVENT THAT THE MINIMUM THRESHOLD FOR ACHIEVEMENT OF
THE CORPORATE PERFORMANCE GOALS HAS NOT BEEN ATTAINED THEN NO COVERED EXECUTIVE
SHALL BE ELIGIBLE FOR THE PORTION OF THE TARGET BONUS OPPORTUNITY ATTRIBUTABLE
TO INDIVIDUAL PERFORMANCE.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY, THE COMPANY MAY ADJUST BONUSES PAYABLE UNDER THE INCENTIVE PLAN BASED
ON ACHIEVEMENT OF INDIVIDUAL PERFORMANCE GOALS OR PAY BONUSES (INCLUDING,
WITHOUT LIMITATION, DISCRETIONARY BONUSES) TO COVERED EXECUTIVES UNDER THE
INCENTIVE PLAN BASED UPON SUCH OTHER TERMS AND CONDITIONS AS THE COMPENSATION
COMMITTEE MAY IN ITS DISCRETION DETERMINE.


 


(D)           A COVERED EXECUTIVE MAY BE AWARDED BONUSES IN EXCESS OF THE
TARGETED BONUS OPPORTUNITY, AS DETERMINED BY THE COMPENSATION COMMITTEE, AS A
“STRETCH” BONUS AMOUNT IF (I) THE COMPANY EXCEEDS THE CORPORATE PERFORMANCE
GOALS ESTABLISHED BY THE COMPENSATION


 


 


2

--------------------------------------------------------------------------------



 


COMMITTEE AND/OR (II) THE COMPANY ACHIEVES AT LEAST THE MINIMUM CORPORATE
PERFORMANCE GOALS ESTABLISHED BY THE COMPENSATION COMMITTEE AND THE INDIVIDUAL
PERFORMANCE OF SUCH COVERED EXECUTIVE IS MEASURED AS OUTSTANDING. 
NOTWITHSTANDING THE FOREGOING, THE MAXIMUM BONUS PAYABLE TO A COVERED EXECUTIVE
UNDER THE INCENTIVE PLAN SHALL NOT EXCEED 200% OF THE COVERED EXECUTIVE’S TARGET
BONUS OPPORTUNITY.


 


(E)           THE PAYMENT OF A BONUS TO A COVERED EXECUTIVE WITH RESPECT TO A
PERFORMANCE PERIOD SHALL BE CONDITIONED UPON THE COVERED EXECUTIVE’S EMPLOYMENT
BY THE COMPANY ON THE LAST DAY OF THE PERFORMANCE PERIOD; PROVIDED, HOWEVER,
THAT THE COMPENSATION COMMITTEE MAY MAKE EXCEPTIONS TO THIS REQUIREMENT, IN ITS
SOLE DISCRETION, INCLUDING, WITHOUT LIMITATION, IN THE CASE OF A COVERED
EXECUTIVE’S TERMINATION OF EMPLOYMENT, RETIREMENT, DEATH OR DISABILITY.


 

5.             Performance Period and Timing of Payment

 

This Incentive Plan will measure and reward performance on an annual basis
(January 1 — December 31).  The Corporate Performance Goals will be measured at
the end of each fiscal year after the Company’s financial reports have been
published.  If the Corporate Performance Goals are met, payments will be made
within 30 days thereafter, but not later than March 15.

 

6.             Amendment and Termination

 

The Company reserves the right to amend or terminate the Incentive Plan at any
time in its sole discretion.

 

7.             Miscellaneous

 

                The bonus opportunity for individuals who become Covered
Executives during a performance period will be prorated based on the number of
full and partial months remaining in the performance period at the time
Incentive Plan participation is approved.  In the case of a Covered Executive’s
death, total disability or retirement during the plan year, a prorated award may
be granted in the sole discretion of the Compensation Committee based on the
full-year corporate results and the level of achievement of individual goals
anticipated had the Covered Executive remained actively employed for the entire
year.  The proration will be based on the number of months worked.  Payment to a
deceased Covered Executive will be made to his/her estate.

 

                Nothing contained in this document shall be deemed to alter the
relationship between the Company and a Covered Executive, or the contractual
relationship between a Covered Executive and the Company if there is a written
contract regarding such relationship.  Furthermore, nothing contained in this
document shall be construed to constitute a contract of employment between the
Company and the Covered Executive.  The Company and each of the Covered
Executives continue to have the right to terminate the employment or service
relationship at any time for any reason, except as provided in a written
contract.

 

3

--------------------------------------------------------------------------------

 
